The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2015

                                       No. 04-15-00245-CR

                                    Julio Alejandro ZUNIGA,
                                            Appellant
                                                v.
                                      The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR0936
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
        On July 23, 2015, we granted in part court reporter Bettina J. Williams’s first motion for
an extension of time to file the reporter’s record; we extended the due date to August 19, 2015.
On August 18, 2015, the court reporter filed a second notice of late record, with the required
written status report, and requested an extension of time to file the reporter’s record until October
15, 2015.
        The court reporter’s request is granted in part. The reporter’s record must be filed with
this court by September 18, 2015. See id. R. 35.3(c) (limiting an extension to thirty days in an
ordinary appeal).
        If the reporter’s record is not filed with this court by September 18, 2015, any requests
for additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court